1 ||LEE T, DICKER, SBN. 48953

KEVIN S. DICKER, SBN. 179315

2 || LEONARD, DICKER & SCHREIBER LLP JS-6
10940 Wilshire Boulevard, Suite 2100

3 ||Los Angeles, CA 90024

Phone: (310) 551-1987
Idicker@Idslaw.com
IicKer(@Miasiaw.com

Attorneys for Creditor
Legacy Effects LLC

oO me ND HH fF

UNITED STATES DISTRICT COURT

10 CENTRAL DISTRICT OF CALIFORNIA
11

12

13 || IN RE SHANE PATRICK MAHAN, DISTRICT COURT CASE NO.:
0 2:21-cv-2035-RGK

 

Debtor BANKRUPTCY COURT CASE NO.:
15 9:19-bk-11625-DS
16 ADVERSARY CASE NO.:
9:19-ap-01057-DS
17 || LEGACY EFFECTS LLC
18 [RROROSED] ORDER
9 Appellant
vs. Judge: Hon. R. Gary Klausner

20
21 || WILLIAM JOINER

 

22 Appellee

23

24

25

26 Pursuant to the stipulation of the parties, this appeal is dismissed.
27

28

LEONARD 1

 

 

“KER &
con RRIBER [PROPOSED] ORDER

 
—

Each party shall bear its own fees and costs on appeal.

IT IS SO ORDERED.

DATED: May4 2021

 

Hon. R. Gary Klausner

oOo Oe IN Dn ue FF WY NY

pO wo HN NH NY NO NO NO ee Ke Ee FEF FEO FeO Eel Ele
NY HD UH F&F WO NO KY OD DO fF A DBD UH F&F WY NY KF CO

28
LEONARD 2
ies [PROPOSED] ORDER

tee --

 

 

 
-

aN DD WN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
LEONARD

DICKER &
SCHREIBER

 

 

PROOF OF SERVICE OF DOCUMENT

| am over the age of 18 and nota party to this bankruptcy case or adversary proceeding. My business address
is: 10940 Wilshire Boulevard, Suite 2100, Los Angeles, CA 90024

A true and correct copy of the foregoing document entitled (specify): [PROPOSED] ORDER will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Pursuant to controlling General Orders and LBR, the foregoing document will be served by the court via NEF
and hyperlink to the document. On May 3, 2021, | checked the CM/ECF docket for this bankruptcy case or
adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
receive NEF transmission at the email addresses stated below:

Joseph P Buchman — jbuchman@bwslw.com; dwetters@bwslaw.com

Theron S Covy — tcovey@raslg.com

Jeremy W Faith (TR) Trustee@MarquliesFaithlaw.com; C118@ecfcbis.com;Helen@MarguliesFaithLaw.com
Brian D Fittipaldi — brian-fittipaldi@usdoj.gov

Todd A Frealy — taf@Inbyb.com
Richard Poole Steelman, Jr — rps@Inbyb.com

Andrew Goodman — agoodman@andyglaw.com

John D Monte — johnmontelaw@gmail.com

Meghan Canty Murphey — meghan@themurpheylawyers.com, lorraine@themurpheylawyers.com
Richard J Reynolds — rreynolds@bwsilaw.com, rjrnef@bwslaw.com; fcabezas@bwslaw.com

Lindsey L Smith — IIls@Inbyb.com

Valerie Smith — claims@recoverycorp.com
United States Trustee — ustpregion16.nd.ecf@usdoj.gov

2. SERVED BY UNITED STATES MAIL:

On May 3, 2021, | served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

Shane Patrick Mahan Grobstein Teeple LLP
Legacy Effects, LLC 6300 Canoga Avenue Suite 1500W
340 Parkside Drive Woodland Hills, CA 91367

San Fernando, CA 91340

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
(state ate method for each person or entit person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
May 3, 2021, | served the following persons and/or entities by personal delivery, overnight mail service, or (for
those who consented in writing to such service method), by facsimile transmission and/or email as follows.
Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will
be completed no later than 24 hours after the document is filed.

Hon. R. Gary R. Klausner

United States District Court

255 East Temple Street, 8th Floor
Los Angeles, CA 90012

oing is trye a orrect.

ty

| declare under penalty of perjury under the laws of the United States tha

  

5/3/2021
Date Printed Name

 

 
